           Case 1:20-cv-00194-SKO Document 12 Filed 05/15/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    MELVIN RAY BRUMMETT, JR.,                       Case No. 1:20-cv-00194-SKO (PC)

12                        Plaintiff,
                                                      ORDER DIRECTING THE CLERK OF
13             v.                                     THE COURT TO CLOSE CASE

14    D. LOPEZ,
15                        Defendant.
16

17            On May 4, 2020, the Court ordered Plaintiff to show cause why this action should not be

18   dismissed without prejudice for failure to exhaust administrative remedies. (Doc. 10.) The Court

19   informed Plaintiff that, in the alternative, he may file a notice of voluntary dismissal. (Id.)

20            On May 13, 2020, Plaintiff filed a motion for voluntary dismissal without prejudice. (Doc.

21   11.) The Court construes Plaintiff’s filing as a notice of dismissal pursuant to Federal Rule of

22   Civil Procedure 41(a)(1), which provides that a “plaintiff may dismiss an action without a court

23   order by filing … a notice of dismissal before the opposing party serves either an answer or a

24   motion for summary judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i). Once a dismissal under Rule

25   41(a)(1) is properly filed, no order of the court is necessary to effectuate dismissal; the dismissal

26   is effective automatically. Commercial Space Mgmt. Co. v. Boeing Co., 193 F.3d 1074, 1078 (9th

27   Cir. 1999).

28   ///
        Case 1:20-cv-00194-SKO Document 12 Filed 05/15/20 Page 2 of 2


 1            Because Plaintiff has filed a notice of dismissal, and no opposing party has appeared in

 2   this case, this action has terminated. Accordingly, the Court DIRECTS the Clerk of the Court to

 3   close this case.

 4
     IT IS SO ORDERED.
 5

 6   Dated:     May 14, 2020                                      /s/   Sheila K. Oberto             .
                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                        2
